IN THE COURT OF CRIMINAL APPEALS

OF TEXAS





NO. PD-0849-11


DEL RAY SANDERS, Appellant

v.


THE STATE OF TEXAS




ON APPELLANT'S PETITION FOR DISCRETIONARY REVIEW
FROM THE NINTH COURT OF APPEALS

POLK  COUNTY



 Per curiam.  Keller, P.J., filed a dissenting opinion in which Womack and
Johnson, JJ., joined.  Johnson, J., filed a dissenting opinion in which Keller, P.J.,
joined.

	We have determined that our decision to grant the appellant's petition was
improvident.  Therefore, the petition is dismissed.
Delivered: April 4, 2012
Do not publish